Citation Nr: 0213083	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  98-11 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbar spine with a compression 
fracture, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1989 to September 
1993.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded by the Board in February 2000 for 
further evidentiary development and that the action requested 
by the Board's remand has been accomplished to the extent 
possible.  The case is now ready for appellate review.

The Board further notes that in his original claim on appeal, 
the veteran sought an evaluation in excess of 10 percent for 
his service-connected DDD of the lumbar spine with a 
compression fracture.  Thereafter, a May 2002 rating decision 
increased the evaluation for this disability to 30 percent, 
effective from January 1998.  The veteran has continued the 
appeal.


FINDINGS OF FACT

1.  DDD of the lumbar spine with a compression fracture is 
manifested by symptoms in an unexceptional disability picture 
that more nearly approximate moderate limitation of motion of 
the lumbar spine but not cord involvement; severe or 
pronounced intervertebral syndrome is also not shown.

2.  A rating in excess of 30 percent is not warranted under 
either the "old" or "new" criteria for this disability, 
and therefore neither criteria are more favorable than the 
other.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 30 percent 
for the veteran's DDD of the lumbar spine with a compression 
fracture have not been met under either the "old" or "new" 
criteria for this disability; neither criteria are more 
favorable than the other.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5285, 5286, 5289, 5292, 5293 (in effect both 
before and after September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2002) (VCAA).  In this 
regard, the veteran has been furnished with comprehensive 
Department of Veterans Affairs (VA) medical examinations in 
February 1998 and August 2000, and the record also contains 
private and VA outpatient treatment and evaluation records 
for the relevant time frame.  Consequently, the Board finds 
that there is more than sufficient evidence with which it may 
assess the level of disability associated with the veteran's 
DDD of the lumbar spine with compression fracture, and 
neither the veteran nor his representative have contended 
that the most recent VA examination was somehow inadequate 
for rating purposes.  In addition, there is no indication 
that there are any outstanding pertinent treatment records or 
other relevant documents that have not been obtained and 
associated with the claims file, and the veteran has been 
furnished with the applicable law and regulations.  

It should be noted at this point that in correspondence from 
the regional office (RO) in March and May 2000, the RO 
specifically notified the veteran as to what actions the RO 
was taking on the veteran's claim and what actions the 
veteran was expected to take, and following VA examination in 
July 2000, letters from the RO in March and June 2001, 
further explained what actions the RO had taken to develop 
the veteran's claim and requested that the veteran furnish 
any additional medical evidence in his possession that would 
support his claim for an increased rating.  In a written 
response to the RO's request in July 2001, the veteran 
indicated that he would be furnishing an additional private 
medical report and that there were additional VA treatment 
records, all of which were subsequently associated with the 
claims folder.  Thus, the Board finds that no further notice 
or development under the VCAA is necessary in this matter.  
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).

The Board would further note that while the applicable rating 
criteria for intervertebral disc disease were recently 
revised, effective September 23, 2002, its review of the 
"new" criteria reflects that the changes in the criteria do 
not have any impact on the claim on appeal.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Thus, while the Board 
recognizes that under Karnas v Derwinski, 1 Vet. App. 308 
(1991), changes in rating criteria during the pendency of a 
claim require the Board to apply the criteria that are most 
favorable to the veteran, and that the veteran is ordinarily 
entitled to notice of that revised criteria prior to 
appellate review, since the "new" rating criteria would not 
provide any more favorable result based on the obvious 
inapplicability of those changes to the symptoms demonstrated 
in the existing record, the Board finds that the delay of 
this matter to afford the veteran an opportunity to review 
the revisions prior to the Board's consideration of this 
matter is unnecessary and without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Historically, an August 1994 rating decision granted service 
connection for DDD of the lumbar spine with a compression 
fracture, and a 10 percent evaluation was assigned.  This 
decision was based on service medical records reflecting 
treatment for low back strain, an April 1994 VA examination 
report showing a compression fracture of the lumbar spine 
with discomfort, and a May 1992 magnetic resonance imaging 
(MRI) study revealing DDD at L3-4 and L4-5.

VA outpatient records show treatment for various 
disabilities, including a low back disorder, from May 1994 to 
December 1997.  The veteran sought treatment for mid to low 
back pain in April 1995, and gave a history of experiencing 
the pain since softball practice the previous week.  A 
physical examination of the back revealed tenderness of the 
left thoracic muscle mass in the T3-5 area.  No vertebral 
tenderness was noted.  The range of motion of the spine was 
within normal limits.  Muscle strain was diagnosed.

In January 1997, the veteran reported experiencing low back 
pain since the previous morning, and explained that the pain 
was worse with bending.  Para lumbar muscle tenderness was 
noted on physical examination.  The diagnostic impression was 
degenerative joint disease (DJD) of the lumbar spine.

A December 1997 outpatient treatment record notes a one-week 
history of low back pain, worse on the right than the left.  
The veteran reported a burning sensation radiating down the 
back of both legs when bending forward.  Tenderness of the 
right sacroiliac was noted on physical examination.  DDD of 
the lumbar spine was diagnosed.

The veteran sought an increased evaluation of his service-
connected DDD of the lumbar spine with a compression fracture 
in January 1998, asserting that he was unable to sit, stand 
or bend without pain radiating to both legs.

On VA bones examination in February 1998, the veteran 
reported pain and stiffness on a daily basis with pain 
radiating into his legs, and numbness in the right posterior 
thigh and both buttocks once a week.  He explained that his 
back pain was worse with standing or driving for prolonged 
periods, and better with stretching, hip rotation and anti-
inflammatory medications.  Muscle spasms were noted in the 
lumbosacral area on physical examination.  Forward flexion 
was to 90 degrees, lateral flexion was to 15 degrees 
bilaterally, and rotation was to 40 degrees bilaterally.  A 
neurological examination revealed normal sensation and 
strength.  Some straight leg raising pain was noted in the 
right posterior thigh and buttock.  Reflexes were symmetrical 
in the lower extremities.  X-rays of the lumbosacral spine 
showed DDD at L3-4 and L4-5 with a compression fracture at 
L4.

Additional VA outpatient treatment records from July 1998 to 
March 2000, reflect that in July 1998, the veteran reported 
radiating back pain into the buttocks and down to the knees.  
Examination revealed low back pain with straight leg raises 
and the diagnosis was degenerative joint disease of the 
lumbar spine.  In August 1998, the veteran continued to 
complain of low back pain and the assessment was chronic low 
back pain L3-L4 degenerative changes by X-ray.  Evaluation in 
December 1999 revealed a diagnosis of lumbosacral spine 
degenerative joint disease.  In February and March 2000, the 
veteran again received evaluation and treatment for 
complaints of low back pain.  At the end of March 2000, the 
veteran complained of low back spasm without radicular 
symptoms and physical examination revealed normal reflexes, 
sensation and strength but mid to moderate lumbar spine spasm 
and tenderness.  The assessment included mechanical low back 
pain.

Private medial reports from March and April 2000, reflect 
that in March 2000, the veteran was evaluated for low back 
complaints.  He reported an increase in back problems in 
1998.  He described his current symptoms as radiating back 
pain with some numbness in the right leg, the right leg worse 
than the left.  The numbness was posterior and went down into 
the calf.  The back pain was reportedly worse than the leg 
pain.  In addition to monthly treatment from his family 
physician, the veteran had received periodic massage therapy 
and some chiropractic treatment.  The veteran had 
discontinued some activities due to back pain such as 
walking, but had continued to bike ride, swim and lift light 
weights on a periodic basis.  

Physical examination revealed mild reduction in lumbar range 
of motion in all directions.  Neurological examination 
revealed a mild decrease in the right Achilles reflex (1+).  
There was no atrophy and straight leg raising was relatively 
benign.  Palpation of the lumbar spine demonstrated mild 
tenderness at the L5-S1 interspace and was otherwise 
unremarkable.  The impression was chronic back and lower 
extremity pain, right worse than the left, with slight 
decrease in the right Achilles reflex raising the possibility 
of low grade S1 root involvement.  This examiner noted that 
he did not have imaging studies to assess at this time and 
that the veteran might be a candidate for a new MRI scan as 
the previous scan was in 1992.  

An April 2000 private medical report from the same examiner 
reflects the opinion that the veteran should undergo another 
MRI study.  

VA examination in August 2000 revealed that the veteran 
reported the inability to engage in a lot of activities, 
noting that he experienced daily stiffness and occasional 
radiation to both extremities, mostly on the right.  He 
further related periodic treatment with the VA for acute 
exacerbations of his pain, including physical therapy, 
transcutaneous electrical nerve stimulation and medication.  
He now complained of numbness in his legs and occasional 
weakness in the right lower extremity.  Physical examination 
revealed some mild tenderness to palpation of the right 
paraspinals muscles at L4-5 and L5-S1, without obvious 
deformity or muscle spasm.  Flexion was at 80 degrees, 
extension was neutral, and lateral bending and rotation were 
approximately 10 degrees and symmetrical.  There were 
complaints of pain with these movements.  Neurological 
examination was negative.  X-rays from August 2000 were 
interpreted to reveal possible old compression fracture at 
L4, with an anterosuperior osteophyte extending superiorly, 
and decreased joint space at L3-4 and L4-5.  The assessment 
was history of a lumbar compression fracture.  

Additional VA outpatient records from November 2000 to June 
2001 reflect that in January 2001, the veteran complained of 
intense low back pain.  He denied any numbness or tingling 
and examination revealed normal reflexes, sensation and 
strength but significant muscle spasm.  The plan was to 
change the veteran's medications for chronic low back pain.  
In April 2001, the veteran was again evaluated for complaints 
of back pain.  It was noted that the veteran had a long 
history of intermittent back pain with occasional radicular 
pain and numbness.  He denied any weakness.  Evaluation at 
this time revealed normal sensation, strength, and reflexes 
but tender right sacroiliac (SI).  The assessment was 
lumbosacral strain.  June 2001 MRI of the lumbar spine was 
interpreted to reveal mild ligamentum flavum hypertrophy at 
L4-5 and anterior osteophytic spurring from the anterior 
superior of L4 with irregularity of the anterior vertebral 
endplate of L4.

A private medical report from Chiropractor K., dated in July 
2001, reflects that she evaluated the veteran on June 2001.  
At that time, the veteran complained of sharp pain in the 
lower back and bilateral leg pain and numbness, the right leg 
worse than the left.  Chiropractor K. further noted that May 
1992 MRI of the lumbar spine revealed an old compression 
fracture at L4 and subsequent anterior disc derangement with 
early degenerative changes at L3-4 and L4-5.  She went on to 
comment that the veteran's injury would likely continue to 
cause pain and accelerated degeneration in the area of the 
injury and that chiropractic care should at least provide 
some symptomatic relief from pain.  

The subject disability is currently evaluated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2001) for residuals of a vertebral fracture, the RO finding 
that the veteran's moderate loss of lumbar motion together 
with the 10 percent evaluation for demonstrable deformity of 
a vertebral body justified a 30 percent evaluation.  
Parenthetically, the Board would note that as the record at 
no time is reflective of severe limitation of lumbar spine 
motion, there would be no basis for a 40 percent rating under 
Diagnostic Code 5292 or a combined 50 percent evaluation in 
combination with 38 C.F.R. § 4.71a, Diagnostic Code 5285.  
Therefore, the Board finds that in order to obtain an 
increased evaluation, other applicable rating criteria will 
have to be considered.  In this regard, the Board would note 
that entitlement to a separate or higher rating for DJD of 
the lumbar spine is not for current appellate consideration, 
as entitlement to service connection for DJD of the lumbar 
spine as secondary to DDD of the lumbar spine with a 
compression fracture has not been adjudicated by the RO.  In 
addition, while there are several diagnoses of lumbar spine 
DJD, and recent MRI disclosed spurring at L4, such findings 
have yet to form the basis of a diagnosis of DJD of the 
lumbar spine.

Additionally, as arthritis is also rated based on loss of 
motion of the affected joint, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010 (2001) would likewise not provide a basis 
for a higher evaluation.  It should also be noted that since 
a rating for arthritis would be based on loss of motion, if a 
separate rating were provided for this symptom, it would be 
necessary to reduce the currently assigned rating, as the 
evaluation of the same symptom based on various diagnoses 
constitutes prohibited pyramiding under 38 C.F.R. § 4.14 
(2001).

With respect to the veteran's complaints of pain, with 
relatively minor objective clinical findings, and the lack of 
severe limitation of motion, the veteran's pain has already 
been considered with respect to the currently assigned 30 
percent evaluation.  Moreover, as there has been no diagnosis 
of spinal ankylosis, 38 C.F.R. § 4.71a, Diagnostic Codes 
5286, and 5289 (2001) would also not provide a basis for an 
increased evaluation.

Finally, in view of diagnostic findings of mild disc 
degeneration of the lumbar spine, the Board has also 
considered entitlement to a 40 percent or higher rating under 
the criteria for intervertebral disc syndrome in effect prior 
and subsequent to September 23, 2002.  

With respect to the "old" rating criteria for 
intervertebral disc syndrome, the Board initially notes that 
while it was held in the case of Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996), that where a diagnostic code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. § 4.40 and 4.45 (2001), with respect to pain, do 
not apply, General Counsel for VA has issued an opinion in 
which it was held that 38 C.F.R. § 5293 involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause the 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. § 4.40 and 4.45 must be considered when a 
disability is evaluated under this diagnostic code.  
VAOPGPREC 36-97 (Dec. 12, 1997).

In considering the veteran's symptoms throughout the relevant 
time frame, however, the Board notes that an examiner has 
never specifically found radiculopathy directly related to 
the veteran's service-connected disability, and that with the 
exception of periodic findings of muscle spasm, the objective 
findings of disc degeneration have consistently been 
interpreted to be mild (actually, the most recent MRI 
findings suggested some spurring without reference to disc 
narrowing or other similarly pathology).  Thus, the Board 
finds that a preponderance of the evidence is clearly against 
a finding that such symptoms are indicative of the type of 
severe or pronounced symptoms necessary for a 40 percent or 
higher rating under Diagnostic Code 5293.  In addition, as 
was the case with the veteran's current rating for disc 
fracture and moderate limitation of motion under Diagnostic 
Code 5292, the Board finds that since the primary basis for 
the current 30 percent rating is due to findings of moderate 
limitation of motion with pain, a separate rating for nerve 
damage would result in a reduction of the 30 percent 
evaluation.  A separate rating for nerve damage related to 
mild disc degeneration would clearly constitute pyramiding, 
if limitation of motion was considered for purposes of both 
ratings.  38 C.F.R. § 4.14.

Similarly, a rating in excess of 30 percent is also not 
available under the "new" rating criteria applicable to 
intervertebral disc syndrome.  More specifically, the "new" 
criteria provide for the evaluation of such disability based 
on either musculoskeletal/neurological findings or the 
frequency and extent of incapacitating episodes associated 
with the veteran's symptoms, whichever method produces the 
higher rating.  67 Fed. Reg. 54345-54349 (August 22, 2002).  
However, as was noted already above, due to the lack of 
significant musculoskeletal and/or neurological findings, a 
rating higher than 30 percent is not warranted on a 
musculoskeletal/neurological basis.  In addition, with 
respect to a higher rating based on the frequency and extent 
of incapacitating episodes (defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician), while the record does reflect continued 
complaints of radiating low back pain, these complaints have 
not been shown to require that the veteran remain in bed, 
prescribed or otherwise, for any period approaching a total 
duration of at least four but less than six weeks during the 
past 12 months.  Thus, a 40 percent under the "new" 
criteria is not warranted.  Clearly, there is no evidence of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months to justify a 60 percent 
under revised Diagnostic Code 5293.  

The Board has additionally considered a higher rating for DDD 
of the lumbar spine with a compression fracture under 
38 C.F.R. § 3.321 (2001), and finds that the veteran's 
service-connected low back disability has not been manifested 
by symptoms that are so unusual or exceptional, with such 
related factors as frequent hospitalization and marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  

In summary, the Board finds that a preponderance of the 
evidence is against entitlement to a rating in excess of 30 
percent for DDD of the lumbar spine with a compression 
fracture. 


ORDER

Entitlement to an evaluation in excess of 30 percent for DDD 
of the lumbar spine with a compression fracture is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

